EXHIBIT 99.1 Disclosure for debenture holders as of December 31, 2013 1. Summary of Financial Undertakings (according to repayment dates) as of December 31, 2013 Israeli Securities Law Regulations (Periodic and Immediate Reports) 9d a. Convertible debentures issued to the public by the Company and held by the public. Principal payments Gross interest payments (without deduction of tax) Total ILS First year Second year Total b. Bank guarantees as of December 31, 2013, totaling US $253 thousand 2. Details with Regard to Company Debentures Israeli Securities Law Regulations (Periodic and Immediate Reports) 10(b)13 and 48c(12) Issue Date Par value at issuance (US Dollar) Accumulated interest (US Dollar) Book value (US Dollar) as ofDecember 31, 2013 Market Value (US Dollar) as ofDecember31, 2013 Interest payment dates Principal payment schedule Type of interest Converted to another security 10/18/2009 Quarterly payments on the outstanding debt, on December 1st, 2009 and on March 1st, June 1st, September 1st and December 1st of each of the years 2010 to 2015. Two equal installments: of 40% each on December 1, 2014 and December 1, 2015. Bears annual interest at a variable rate, plus annual margin of 6.1% above the annual interest rate for Israeli Government Debentures (Series 817) for each interest period. Yes 3. Details with Regard to the Trustee MISHMERET TRUST COMPANY LTD, No. Corporate 51-377133-7, Address: 46-48 Menachem Begin, Tel Aviv, Israel Contact information: Rami Sebty, Vice President, Telephone No.: 972-3-6374355, Fax No.: 972-3-6374344, e-mail: ramis@bdo.co.il 4. Conversion of convertible debentures Security Details Conversion ratio Major Conversion Details Ordinary shares of NIS 1 par value From December 2nd, 2012 to November 15th, 2015, each NIS 37.12 par value debentures (Series C) may be convertible into one ordinary share of NIS 1 par value of the Company. Debentures may be converted each trading day from registration of the Debentures until November 15th, 2015 except during November 16th to December 1st of each of the years 2013 and 2014. 5. At the end of the reporting period and during such reporting period the Company has complied with all the conditions and obligations under the trust deed.
